DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-9, and 12-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hofstetter (U.S. Patent No. 4,993,886).
Regarding claim 1, Hofstetter discloses a blast valve (Figs. 1-5) comprising a frame (3) and at least one aerodynamically configured blade (4), independently activated by air flow (7) to block a blast shock and a potentially following return wave (potentially capable), said aerodynamically configured blade (4) comprising: an elongated shape (Fig. 1), including at least a steep convex surface (11) and a flat or shallow concave surface (14), forming a leading edge (12) and a trailing edge (13) at the intersection of said surfaces (Fig. 1), said blade (4) being hinged (Column 4 line 66-Column 5 line 24) to said frame (3) about a longitudinal axis passing between said steep convex surface (11) and said flat or shallow concave surface (14).
Regarding claim 2, Hofstetter discloses the blast valve (Figs. 1-5) wherein said frame (3, Column 5 lines 1-4) comprises at least a first sealing wall (Fig. 1) and an opposing second sealing wall (Fig. 1).
Regarding claim 3, Hofstetter discloses the blast valve (Figs. 1-5) wherein blocking of said blast shock is performed by aerodynamic forces (7) causing rotation of said blade (4) about said axis towards a first direction (Column 4 line 66-Column 5 line 24) up to a closed state where said leading edge (12) and said steep convex surface (11) near said trailing edge (13) are in contact with said frame (3) first sealing wall (Fig. 1) and opposite second sealing wall (Fig. 1) respectively.
Regarding claim 4, Hofstetter discloses the blast valve (Figs. 1-5) wherein blocking of said return wave is performed by rotation of said blade (4) about said axis (Column 4 line 66-Column 5 line 24) towards a second direction up to a closed state where said steep convex surface (11) near said leading edge (12) and said trailing edge (13) are in contact (closed position) with said frame (3) second sealing wall (Fig. 1) and opposite first sealing wall (Fig. 1) respectively.
Regarding claim 5, Hofstetter discloses the blast valve (Figs. 1-5) wherein said second sealing wall (Fig. 1) comprises a non flat face (Fig. 1) shaped as a symmetrical dual concave surface (Fig. 1) that fits the steep-convex surface (11) of said blade (4) when seated at the closed state, either following a blast shock wave or a return wave (Column 4 line 66-Column 5 line 24).
Regarding claim 6, Hofstetter discloses the blast valve (Figs. 1-5) wherein said first sealing wall (Fig. 1) comprises a non flat face (Fig. 1) shaped as a symmetrical wave surface that fits the leading or trailing edge (12 and 13) and a portion of the flat or shallow-concave surface (14) of said blade (4) when seated at the closed state, either following a blast shock wave or a return wave (Column 4 line 66-Column 5 line 24).
Regarding claim 7, Hofstetter discloses the blast valve (Figs. 1-5) wherein said blast valve comprising two or more of said blades (Column 6 lines 6-11), equally spaced apart, hinged to said frame (3), wherein blocking of said blast shock is performed by aerodynamic forces (7) causing rotation of said blades (4), each about its own axis, towards a first direction up to a closed state where said leading edge (12) of one of the blades is in contact (when parallel to one another as disclosed in Column 6 lines 6-8)  with said steep convex surface near said trailing edge (13) of an adjacent blade.
Regarding claim 8, Hofstetter discloses the blast valve (Figs. 1-5) wherein said blast valve comprising two or more of said blades (Column 6 lines 6-11), equally spaced apart, hinged to said frame (3), wherein blocking of said return wave is performed by aerodynamic forces (7) causing rotation of said 
Regarding claim 9, Hofstetter discloses the blast valve (Figs. 1-5) wherein the orientation of said longitudinal axis is horizontal (Fig. 1), located higher at the cross-section (Fig. 1) of said blade (4) than the sectional center of gravity (15) of said blade (4), causing the blade (4) to self balance at the open state by its own weight (5).
Regarding claim 12, Hofstetter discloses the blast valve (Figs. 1-5) wherein said blade (4) is loosely hinged to said frame (3) about said longitudinal axis (Column 4 line 66-Column 5 line 24).
Regarding claim 13, Hofstetter discloses the blast valve (Figs. 1-5) wherein said frame (3) comprises an external cylindrical shape (Fig. 1) that can be installed in common existing round ventilation ducts (Column 4 line 66-Column 5 line 24).
Regarding claim 14, Hofstetter discloses the blast valve (Figs. 1-5) wherein one or both ends of said steep-convex upper surface (11), trims with a small portion of a concave surface (Fig. 1) and one or both ends of said shallow-concave lower surface (14), trims with a small portion of a convex surface (Fig. 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hofstetter (U.S. Patent No. 4,993,886) in view of Mutton (Pub. No. US 2008/0254733).
Regarding claim 10, Hofstetter discloses the essential features of the claimed invention but lacks wherein a plurality of said blades are swivel-ably interconnected to each other with a linkage bar synchronizing rotation of the blades.
Mutton teaches a blast valve (Figs. 1-18) comprising a frame (20) with a plurality of aerodynamically configured blades (12, 14, and 16) that are swivel-ably interconnected to each other with a linkage bar (50 and 52) synchronizing rotation of the blades (paragraphs 62-69).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the valve of Hofstetter with a linkage bar as taught by Mutton for the advantage of pivoting and urging each blade to a predetermined position (paragraphs 63-66).

Regarding claim 11, Mutton (modified above) teaches wherein a biasing spring (paragraphs 68-70) is attached to said linkage bar (50), forcing (paragraphs 62-70) said blades (4) to the open state (paragraph 66).

Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hofstetter (U.S. Patent No. 4,993,886).
Regarding claims 15 and 16, Hofstetter discloses the essential features of the claimed invention but lacks disclosure of the claimed dimensions: wherein the basic width of said blade cross section is in the range of 60 mm to 70 mm, the height at the mid portion of said blade is in the range of 15 mm to 20 mm, said steep-convex surface radius is in the range of 30 mm to 40 mm, said flat or shallow-concave surface radius is at least 80 mm and up to a flat surface, said leading edge angle is between 30 to 40 degrees, and said trailing edge angle is between 25 to 35 degrees, the radius of said small portions of concave surface trimming the steep concave upper surface are in the range of 15 mm to 40 mm, the radius of said small portions of a convex surface trimming the shallow concave surface are in the range of 80 mm to 120 mm.
.	

Allowable Subject Matter
Claim 17 is allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Reinaldo Sanchez-Medina, telephone number 571-270-5168, fax number 571-270-6168.  The examiner can normally be reached on Monday-Friday (7:30AM-4:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/REINALDO SANCHEZ-MEDINA/Primary Examiner, Art Unit 3753